Haii, Judge,
delivered the opinion of the Court £
It has been objected for tiie Defendant, tiiat at the time the writ was executed by him, lie was not Sheriff of Surly County. It is not necessary to examine critically, whether lie was regularly in all respects, chosen Sheriff for that year 5 because it appears, that lie qualified by taking the oath of office, and acted as Sheriff of the County during that time, and in that character returned the writ in question. He shall not now be permitted to contradict his own, acts.
He objects that the ca. sa. which issued against his principal, is not produced. It appears from the Clerk’s execution docket, that such writ issued and was returned, “not found.” And from the Oaths of the Clerk and Sheriff, tiiat such a writ was in the office, but had been taken out or mislaid* Let the rule for a new trial be discharged.